Citation Nr: 0318756	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for a stomach 
disability.  

3.  Entitlement to service connection for residuals of cold 
injury to the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1947 to 
December 1949.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for bilateral hearing loss and that denied 
entitlement to service connection for a stomach disability 
and stiff hands.  

The claim of entitlement to service connection for bilateral 
hearing loss will be reopened, and appellate consideration of 
the issues of entitlement to service connection for bilateral 
hearing loss, a stomach disability, and residuals of cold 
injury to the hands will be deferred pending completion of 
the development requested in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran was notified of the February 1950 rating 
decision, which denied entitlement to service connection for 
defective hearing, by letter dated February 24, 1950, and he 
did not perfect a timely appeal.  

2.  The evidence received since the final February 1950 
rating decision includes a current VA diagnosis of bilateral 
sensorineural hearing loss and the veteran's lay assertion 
that there was no significant noise at any of his post-
service jobs.  




CONCLUSIONS OF LAW

1.  The February 1950 rating decision, which denied 
entitlement to service connection for defective hearing, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2002).  

2.  Evidence received since the final February 1950 rating 
decision is new and material; the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim to reopen in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  Several new provisions of 
The Veterans Claims Assistance Act of 2000, which redefine 
VA's obligations with respect to the duty to assist and 
inform the veteran, apply to claims filed on or after August 
29, 2001 and do not apply to the June 2000 formal application 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran's February 2001 statement indicated that records 
were not available from a deceased private doctor, who had 
treated an ear disorder in December 1949 and written about a 
history of ear trouble in January 1950.  The veteran and his 
representative filed several lay statements with the RO, and 
the veteran's August 2001 substantive appeal declined the 
opportunity for a personal hearing.  The January 2001 
statement of the case and the October 2002 supplemental 
statement of the case informed the veteran of the applicable 
laws and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claim.  The veteran's October 2002 statement asserted that he 
had no further evidence to submit.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim to reopen because he 
was informed of new and applicable laws and regulations, the 
evidence needed to substantiate the claim, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss

The February 1950 rating decision denied entitlement to 
service connection for defective hearing.  The rating 
decision was based on the evidence at the time, which 
included a formal application for service connection, a 
service department record, service medical records, a post-
service private medical statement, and a post-service VA 
examination report.  




The veteran's December 1949 formal application asserted that 
an ear or hearing disorder was treated in service in January 
1949 and that a private physician had treated the same 
disorder in December 1949.  The service department record 
confirmed that the veteran worked as an auto equipment 
operator in service and that he arrived in Alaska for a tour 
of duty in September 1948.  Service medical records 
documented 15/15 hearing in each ear at the January 1947 
induction examination and head colds in September 1947 and 
December 1947.  At a November 1949 separation examination, 
the veteran's ears and hearing were not examined, and he 
denied a history of any illness.  The January 1950 private 
medical statement asserted that the veteran's health was 
normal except for a history of ear trouble, and the January 
1950 VA diagnosis was chronic otitis media with a foul 
discharge.  

The February 1950 rating decision was based on the evidence 
at that time and became final because the veteran received 
notice of the decision by letter dated February 24, 1950, and 
he did not perfect a timely appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  After 
the veteran filed a June 2000 formal application to reopen 
the claim, the August 2000 rating decision denied reopening 
the claim, and the veteran perfected a timely appeal.  

Fortunately, the VA has received new and material evidence, 
in the form of a February 2000 VA medical record, which 
justifies reopening the claim.  New and material evidence 
means existing evidence not previously submitted to agency 
decisionmakers, which by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  



The new February 2000 VA medical record is material because 
it includes a current diagnosis of bilateral sensorineural 
hearing loss.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It also documents the veteran's new assertion that 
there was no significant noise at any of his post-service 
jobs.  When considered with the previous evidence of service 
in Alaska at an Air Force Base and lay assertions of exposure 
to noise from airplanes, cannon fire, and small arms fire in 
Alaska, the February 2000 VA medical record raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.  
Therefore, the February 2000 VA medical record is new and 
material evidence that justifies reopening the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  


REMAND

This case must now be remanded to obtain VA audiological, 
stomach, and cold residuals examinations and medical opinions 
to determine whether current bilateral hearing loss resulted 
from exposure to noise from airplanes, cannon fire, and small 
arms fire at an Air Force Base in Alaska; that a current 
stomach disability resulted from stomach cramps in service; 
and that current residuals of cold injury to the hands 
resulted from driving a military vehicle in Alaska in 
freezing weather.  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A.  


To ensure that the VA has fulfilled its duty to assist and 
inform the veteran, the case is remanded to the RO for the 
following development:  

1.  The veteran should be afforded VA 
audiological, stomach, and cold residuals 
examinations.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2002).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners before the 
examinations.  

The VA audiological examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed 
before the examination, and state a 
medical opinion as to: i) the medical 
classification of the veteran's current 
bilateral hearing loss, if any, and the 
data for classification; and ii) whether 
it is as likely as not that current 
bilateral hearing loss resulted from 
exposure to noise from airplanes, cannon 
fire, and small arms fire at an Air Force 
base in Alaska, or any other event in 
active service from January 1947 to 
December 1949.  Any opinions expressed by 
the VA examiner must be accompanied by a 
complete rationale.  

The VA stomach examiner should conduct 
any indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) the medical classification of 
the veteran's current stomach disability, 
if any, and the data for classification; 
and ii) whether it is as likely as not 
that a current stomach disability 
resulted from constipation in September 
1946, stomach cramps in February 1947, or 
any other event in active service from 
January 1947 to December 1949.  Any 
opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.  

The VA cold residuals examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed 
before the examination, and state a 
medical opinion as to: i) the medical 
classification of current residuals of 
cold injury to the hands, if any, and the 
data for classification; and ii) whether 
it is as likely as not that current 
residuals of cold injury to the hands 
resulted from driving a military vehicle 
in Alaska in freezing weather, or any 
other event in active service from 
January 1947 to December 1949.  Any 
opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Vet. App. Act are 
fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss, a stomach disability, and residuals 
of cold injury to the hands based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

